Citation Nr: 0019083	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	Sylvia G. Casey, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from December 1971 to 
November 1973.  

Service connection for hearing loss and tinnitus was 
previously denied in a June 1986 rating action.  The present 
case arises from an April 1998 rating action, with which 
disagreement was expressed in August 1998.  A statement of 
the case was issued in October 1998, and the appeal was 
perfected upon the receipt at the regional office (RO) of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in April 
1999.  Also in April 1999, the veteran requested to appear at 
a hearing before a member of the Board of Veterans' Appeals 
(Board) at the RO.  Pursuant to that request, a hearing was 
scheduled to take place in October 1999.  In September 1999, 
however, the RO received a statement from the veteran 
expressing his desire to cancel the hearing and to have his 
records sent to the Board for its consideration based on the 
evidence currently of record.  The veteran's claims file was 
subsequently forwarded to the Board for its review.  


FINDINGS OF FACT

1.  In a June 1986 decision by a VARO, the veteran was denied 
service connection for hearing loss and tinnitus, on the 
basis that his service medical records failed to show the 
presence of the claimed disabilities, and the post-service 
manifestations of these disorders were not linked to the 
veteran's service.  He was notified of the RO's decision, and 
did not perfect an appeal.

2.  The evidence of record, obtained since the 1986 decision, 
is either duplicative of evidence previously considered, 
fails to demonstrate any relationship between the veteran's 
service and his hearing loss and tinnitus, or is not 
competent to establish a relationship between the veteran's 
service and the claimed disabilities; therefore, this 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the VARO decision of 1986 is not new 
and material, and the claim for service connection for 
hearing loss and tinnitus may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

A review of the record reflects that the issue of service 
connection for hearing loss and tinnitus was originally 
addressed by an RO decision dated in June 1986.  At that 
time, the RO considered the veteran's contentions regarding 
the onset of these disabilities in service, as well as his 
service medical records, and post-service medical records to 
that time.  The RO noted, however, that, the veteran's 
service medical records failed to show the presence of either 
hearing loss or tinnitus.  In addition, the post-service 
medical evidence, all of which was dated in 1985 and 1986, 
simply reflected the veteran's current complaints of hearing 
loss and tinnitus.  He was diagnosed to have bilateral high 
frequency hearing loss, which was cited as the cause of the 
veteran's tinnitus complaints.  It was also noted that the 
veteran's tinnitus had been present for only several weeks.

The RO stated its basis for decision as being that, in the 
absence of any medical evidence which demonstrated the 
presence of the claimed disabilities in service, as well as 
the absence of any evidence which linked the post-service 
evidence of hearing loss and tinnitus to service, the 
veteran's claim for service connection for hearing loss and 
tinnitus was denied.  The veteran initiated an appeal with 
respect to the RO's 1986 decision, but it was not perfected 
for review by the Board, and therefore, the 1986 rating 
action became final.  

The veteran's current appeal arises from a March 1998 attempt 
to reopen his claim. Because the present appeal does not 
arise from an original claim, the Board must bear in mind the 
important distinctions between an original claim and an 
attempt to reopen a previously denied claim.  Prior to our 
discussion of the evidence which has been obtained in 
connection with the appellant's current appeal, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs and, on appeal, the Board, were required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen his claim of 
service connection for hearing loss and tinnitus, is that 
which has been submitted since the RO's decision addressing 
this matter in 1986.  

The evidence received in connection with the veteran's 
attempt to reopen his claim includes duplicate copies of the 
private medical records considered at the time of the 
veteran's original claim; 1985 letters from private 
physicians treating the veteran's back disability; private 
medical records dated in 1997 and 1998; the report of a 
general medical examination conducted for VA purposes in 
1998; VA treatment records dated in 1997 and 1998; and an 
August 1998 statement from a private physician, James P. 
Wagner, D.O.  

As to the each of the foregoing pieces of evidence, the Board 
is compelled to point out that duplicate copies of records, 
previously associated with the claims file and considered in 
a previous adjudication, cannot be considered new and 
material.  Similarly, the 1985 letters from private 
physicians, which do not discuss the disabilities at issue, 
obviously have no bearing whatsoever on the matter under 
consideration, and may not be considered new and material.  
Likewise, the report of the general medical examination 
conducted for VA purposes in 1998, which failed to include 
any mention of hearing loss or tinnitus, has no bearing on 
the matter on appeal.  

The private medical records dated in 1997 and 1998, as well 
as the VA treatment records dated in those years, reflect 
only the presence of the claimed disabilities, some 24 years 
after the veteran's discharge from service.  The relevant 
issue in this case, however, is whether there is evidence 
that the claimed disabilities were incurred in or aggravated 
by service.  Since these proffered records fail to address 
that question, they are not new and material.  

The August 1998 statement from James P. Wagner, D.O. is 
relatively brief, and is as follows:

In 1972 at Fort Poke [sic], Louisiana, an M16 went 
off close to [the veteran's] left ear causing burns 
on his neck and injury to this left ear.  [The 
veteran] has hearing loss and tinnitus of the left 
ear.  Due to this he can't be around loud noises; 
it is even hard for him to listen to the radio 
well.  

We note that these comments are nearly identical to those 
made by the veteran during the course of his appeal.  This 
raises the question as to whether this statement may be 
considered an opinion of some sort, by this physician, based 
upon his review of the records, or simply a recitation of 
that information which the veteran provided.  In addition, 
however, we also note that this statement does not express 
any link between the veteran's hearing loss and tinnitus, and 
service.  It merely relates a number of facts, i.e., the 
veteran had a neck burn and left ear injury in service; he 
currently has hearing loss and tinnitus; and because he has 
hearing loss and tinnitus, he cannot be around loud noises or 
comfortably listen to the radio.  Absent any expression of a 
nexus, or link, between these statements of fact, they 
provide no useful information in determining whether the 
veteran's hearing loss and tinnitus were incurred in service.  
As such, this physician's statement also is not new and 
material evidence.  Equally important, since a lay person is 
not competent to render an opinion pertaining to the 
diagnosis of hearing loss, medical evidence is required to 
demonstrate a relationship between such a disorder and any 
symptoms experienced post-service.  See Grottveit v. Brown, 5 
Vet.App. 91 (1993); Layno v. Brown, 6 Vet.App. 465 (1994).  
No such medical evidence has been submitted in this case.  
See also McManaway v. West, 13 Vet.App. 60, 66 (1999), 
wherein the Court noted that, even though the veteran had 
asserted continuity of symptomatology for a particular 
disorder since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition, and the veteran has not 
submitted any such evidence."

As to the appellant's statements and contentions, they 
reflect his personal belief that his hearing loss and 
tinnitus were incurred in service, and in particular, to an 
occasion when an M-16 rifle was discharged near his left ear, 
resulting in an injury to that area.  (Evidently, another 
solder accidentally fired a blank round of ammunition when 
his weapon did not have a flash suppressor affixed to it.)  
In this regard, we note that the claims file does contain a 
photograph of the veteran in uniform, with a bandage under 
his left jaw between the left ear and mouth.  Presumably, 
this bandage was applied on the occasion the veteran 
remembered.

Nevertheless, the veteran's assertion that this event caused 
him to develop the claimed hearing loss and tinnitus, is a 
subject matter about which he is not shown to have competence 
or expertise, as he has not asserted that he has any 
professional medical training.  Therefore, his statements and 
contentions are simply not probative, and do not provide a 
basis upon which to reopen the previously denied claim.  See 
Voerth v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).

In sum, the evidence added to the file, after the appellant 
was denied service connection in 1986, is either duplicative, 
not competent to establish a relationship between the 
veteran's service and the disabilities at issue, or simply 
fails to show any relationship between the disabilities at 
issue and the veteran's active military service.  Therefore, 
this evidence is not new and material, as it does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, it does not appear that the Board need reach the 
sequential question of whether the claim is well grounded.  
However, even assuming that question of well-groundedness 
could be reached, we would be compelled to point out that 
that the evidence of record does not include any which could 
be construed as competent to show the onset of the veteran's 
hearing loss and tinnitus in service.  This is true even in 
light of the recent decision of the United States Court of 
Appeals for the Federal Circuit, which emphasized that there 
is a "uniquely low" threshold for assessing whether a claim 
is well grounded.  See Hensley v. West, ___ F.3d ___, No. 99-
7029, slip op. at 12-16 (Fed. Cir. May 12, 2000).

In other words, the appellant's claim cannot be well grounded 
because he has failed to submit medical evidence showing the 
"incurrence or aggravation of a disease or injury in service 
. . . and of a nexus between the in-service injury or disease 
and the current disability . . . ."  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The Board thus concludes that new 
and material evidence to reopen the claim of service 
connection for hearing loss and tinnitus has not been 
presented.





ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hearing loss and tinnitus, 
and the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

